      Case 8:20-cv-02410-JVS-KES Document 16 Filed 02/02/21 Page 1 of 8 Page ID #:221
                                                      Note changes made by the Court
1    THE HAHN LEGAL GROUP            APC              at Sections 1, 4, 9, 10, 11, 15, 16.
     ADRIENNE R. HAHN, SBN 136569
2    ahahn@hahnlegalgroup.com
     ADAM C. ZAMOST, SBN 305655
3    speterson@hahnlegalgroup.com
     2361 Rosecrans Avenue, Suite 373
4    El Segundo, California 90245
     T:(310)706-3400/F:(310)706-3440
5
6    Attorneys for Defendant
     TARGET CORPORATION
7

8
                          UNITED STATES DISTRICT COURT

9                        CENTRAL DISTRICT OF CALIFORNIA
10
11     JESUS ELENA GARCIA                      CASE NO: 8:20-cv-02410 JVS (KESx)

12                   Plaintiff,                District Judge: James V. Selna
                                               Magistrate Judge: Karen E. Scott
13        vs.
                                               ORDER RE STIPULATED
14     TARGET CORPORATION, and                 PROTECTIVE ORDER
       DOES 1 TO 10
15                                             [Discovery Document: Referred to
                     Defendants.               Magistrate Judge Karen E. Scott]
16
17
18
     TO: THE COURT AND TO ALL PARTIES AND THEIR ATTORNEYS OF

19
     RECORD:

20
           IT IS HEREBY STIPULATED AND AGREED, by the undersigned

21
     attorneys for the respective parties, that with regard to material disclosed in the

22
     course of the above-captioned lawsuit (“Lawsuit”) which constitute or contain trade

23
     secrets or other confidential research, development, or commercial information of

24
     the parties (“Confidential Material”), the following procedures shall govern:

25
           1.    Discovery in this action is likely to involve production of confidential,

26
     proprietary, or private information for which special protection from public

27
     disclosure and from use for any purpose other than prosecuting this litigation may

28
     be warranted. Accordingly, the parties hereby stipulate to and petition the Court to

                                                         STIPULATED PROTECTIVE ORDER
                                                           Case No. 8:20-cv-02410 JVS (KESx)


                                                                                               1
                                              Case 8:20-cv-02410-JVS-KES Document 16 Filed 02/02/21 Page 2 of 8 Page ID #:222


                                                1   enter the following Stipulated Protective Order. The parties acknowledge that this
                                                2   Order does not confer blanket protections on all disclosures or responses to
                                                3   discovery and that the protection it affords from public disclosure and use extends
                                                4   only to the limited information or items that are entitled to confidential treatment
                                                5   under the applicable legal principles. The parties further acknowledge that this
                                                6   Stipulated Protective Order does not entitle them to file confidential information
                                                7   under seal; Civil Local Rule 79-5 sets forth the procedures that must be
                                                8   followed and the standards that will be applied when a party seeks permission from
                                                9   the court to file material under seal.
                                               10         2.     This action is likely to involve trade secrets, customer and pricing lists
                                               11   and other valuable research, development, commercial, financial, technical and/or
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                    proprietary information for which special protection from public disclosure and from
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13   use for any purpose other than prosecution of this action is warranted. Such
                                               14   confidential and proprietary materials and information consist of, among other
                                               15   things, confidential business or financial information, information regarding
                                               16   confidential business practices, or other confidential research, development, or
                                               17   commercial information (including information implicating privacy rights of third
                                               18   parties), information otherwise generally unavailable to the public, or which may be
                                               19   privileged or otherwise protected from disclosure under state or federal statutes,
                                               20   court rules, case decisions, or common law. Accordingly, to expedite the flow of
                                               21   information, to facilitate the prompt resolution of disputes over confidentiality of
                                               22   discovery materials, to adequately protect information the parties are entitled to keep
                                               23   confidential, to ensure that the parties are permitted reasonable necessary uses of
                                               24   such material in preparation for and in the conduct of trial, to address their handling
                                               25   at the end of the litigation, and serve the ends of justice, a protective order for such
                                               26   information is justified in this matter. It is the intent of the parties that information
                                               27   will not be designated as confidential for tactical reasons and that nothing be so
                                               28
                                                                                                2
                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                          Case No. 8:20-cv-02410 JVS (KESx)

                                                                                                                                        2
                                              Case 8:20-cv-02410-JVS-KES Document 16 Filed 02/02/21 Page 3 of 8 Page ID #:223


                                                1   designated without a good faith belief that it has been maintained in a confidential,
                                                2   non-public manner, and there is good cause why it should not be part of the public
                                                3   record of this case.
                                                4         This Order is meant to encompass all forms of disclosure which may contain
                                                5   Confidential Material, including any document, pleading, motion, exhibit,
                                                6   declaration, affidavit, deposition transcript, inspection and all other tangible items
                                                7   (electronic media, photographs, videocassettes, etc.).
                                                8         2.     The parties may designate any Confidential Material produced or filed
                                                9   in this Lawsuit as confidential and subject to the terms of this Order by marking such
                                               10   materials “Confidential.” If any material has multiple pages, this designation need
                                               11   only be placed on the first page of such material. Any material designated as
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12   “Confidential” shall not be disclosed to any person or entity, except to the parties,
    THE HAHN LEGAL GROUP APC
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13   counsel in this Lawsuit, and the Court.
                                               14         3.     Any material designated as confidential pursuant to paragraph 2 above
                                               15          shall be used solely for the purposes of this Lawsuit and for no other purpose.
                                               16         4.     Prior to disclosure of any Confidential Material, each person to whom
                                               17   disclosure is to be made shall execute a written “Confidentiality Agreement” (in the
                                               18   form attached hereto) consenting to be bound by the terms of this Order. The
                                               19   parties, counsel for the respective parties (including legal assistants and other
                                               20   personnel) are deemed to be bound by this Order and are not required to
                                               21   execute a Confidentiality Agreement. The Court's duties are per applicable rules.
                                               22         5.     Only counsel of record in this Lawsuit shall be permitted to disseminate
                                               23   Confidential Material. Upon dissemination of any Confidential Material, each non-
                                               24   designating counsel of record in this Lawsuit shall maintain a written record as to:
                                               25   (1) the identity of any person given Confidential Material, and (2) the identity of the
                                               26   Confidential Material so disseminated (such as by “Bates stamp” number). Such
                                               27   record shall be made available to the designating party upon request.
                                               28
                                                                                               3
                                                                                                             STIPULATED PROTECTIVE ORDER
                                                                                                         Case No. 8:20-cv-02410 JVS (KESx)

                                                                                                                                      3
                                              Case 8:20-cv-02410-JVS-KES Document 16 Filed 02/02/21 Page 4 of 8 Page ID #:224



                                                 1         6.     If additional persons become parties to this Lawsuit, they shall not have
                                                2    access to any Confidential Material until they execute and file with the Court their
                                                3    written agreement to be bound by the terms of this Order.
                                                4          7.     In the event that any question is asked at a deposition that calls for the
                                                5    disclosure of Confidential Material, the witness shall answer such question (unless
                                                6    otherwise instructed not to do so on grounds of privilege) provided that the only
                                                7    persons in attendance at the deposition are persons who are qualified to receive such
                                                8    information pursuant this Order. Deposition testimony may be designated as
                                                9    confidential following the testimony having been given provided that: (1) such
                                               10    testimony is identified and designated on the record at the deposition, or (2) non-
                                                11   designating counsel is notified of the designation in writing within thirty days after
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     receipt by the designating party of the respective deposition transcript. All deposition
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    transcripts in their entirety shall be treated in the interim as “Confidential” pursuant
                                               14    to paragraph 2 above. When Confidential Material is incorporated in a deposition
                                                15   transcript, the party designating such information confidential shall make
                                               16    arrangements with the court reporter not to disclose any information except in
                                                17   accordance with the terms of this Oder.
                                               18          8.     If a deponent refuses to execute a Confidentiality Agreement,
                                               19    disclosure of Confidential Material during the deposition shall not constitute a
                                               20    waiver of confidentiality. Under such circumstances, the witness shall sign the
                                               21    original deposition transcript in the presence of the court reporter and no copy of the
                                               22    transcript or exhibits shall be given to the deponent.
                                               23          9.     With respect to any communications to the Court, including any
                                               24    pleadings, motions or other papers, all documents containing Confidential Material
                                               25    shall be accompanied by an application, pursuant to Local Rule 79-5.1, to file the
                                               26    papers – or the confidential portion thereof – under seal.
                                               27
                                               28
                                                                                                4
                                                                                                              STIPULATED PROTECTIVE ORDER
                                                                                                           Case No. 8:20-cv-02410 JVS (KESx)

                                                                                                                                        4
                                              Case 8:20-cv-02410-JVS-KES Document 16 Filed 02/02/21 Page 5 of 8 Page ID #:225



                                                 1         10.    If a non-designating party is subpoenaed or ordered to produce
                                                2    Confidential Material by another court or administrative agency, such party shall
                                                3    promptly notify the designating party of the pending subpoena or order and shall
                                                4    not produce any Confidential Material until the designating party has had
                                                5    reasonable time to object or otherwise take appropriate steps to protect such
                                                6    Confidential Material. Nothing in this Order excuses compliance with another
                                                7    Court's orders.
                                                8          11.    If a party believes that any Confidential Material does not contain
                                                9    confidential information, it may contest the applicability of this Order to such
                                               10    information by notifying the designating party's counsel in writing and identifying
                                                11   the information contested. The parties shall have thirty days after such notice to meet
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     and confer and attempt to resolve the issue. If the dispute is not resolved within
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    such period, the party seeking the protection shall have thirty days in which to
                                               14    make a motion for a protective order with respect to contested information.
                                                15   Information that is subject to a dispute as to whether it is properly designated
                                               16    shall be treated as designated in accordance with the provisions of this Order until
                                                17   the Court issues a ruling. Discovery motions must comply with Local Rule 37-1 or
                                               18    Judge Scott's procedures for letter briefs.
                                               19          12.    Inadvertent failure to designate any material “Confidential” or shall
                                               20    not constitute a waiver of an otherwise valid claim of confidentiality pursuant to
                                               21    this Order, so long as a claim of confidentiality is asserted within fifteen days
                                               22    after discovery of the inadvertent failure. At such time, arrangements shall be
                                               23    made by the parties to designate the material "Confidential" in accordance with this
                                               24    Order.
                                               25          13.    This Order shall be without prejudice to the right of any party to oppose
                                               26    production of any information or object to its admissibility into evidence.
                                               27
                                               28
                                                                                                   5
                                                                                                           STIPULATED PROTECTIVE ORDER
                                                                                                          Case No. 8:20-cv-02410 JVS (KESx)

                                                                                                                                       5
                                              Case 8:20-cv-02410-JVS-KES Document 16 Filed 02/02/21 Page 6 of 8 Page ID #:226



                                                 1         14.    When any counsel of record in this Lawsuit or any attorney who has
                                                2    executed a Confidentiality Agreement becomes aware of any violation of this Order,
                                                3    or of facts constituting good cause to believe that a violation of this Order may have
                                                4    occurred, such attorney shall report that there may have been a violation of this Order
                                                5    to the Court and all counsel of record.
                                                6          15.    Within thirty days after the termination of this Lawsuit (whether by
                                                7    dismissal or final judgment), all Confidential Material (including all copies) shall be
                                                8    returned to counsel for the designating party. In addition, counsel returning such
                                                9    material shall execute an affidavit verifying that all Confidential Material produced
                                               10    to such counsel and any subsequently made copies are being returned in their entirety
                                                11   pursuant to the terms of this order. Such a representation fully contemplates that
Phone: (310) 706-3400 | Fax: (310) 706-3440




                                               12
    THE HAHN LEGAL GROUP APC




                                                     returning counsel has: (1) contacted all persons to whom that counsel disseminated
    2361 Rosecrans Avenue, Suite 373
        El Segundo, California 90245




                                               13    Confidential Material, and (2) confirmed that all such material has been returned to
                                               14    disseminating counsel. This paragraph does not apply to the Court.
                                                15         16.    After the termination of this Lawsuit, the provisions of this Order shall
                                               16    continue to be binding.
                                                17   [Signatures and Order Follow]
                                               18
                                               19
                                                     ///
                                               20
                                                     ///
                                               21
                                                     ///
                                               22
                                                     ///
                                               23
                                                     ///
                                               24
                                                     ///
                                               25
                                                     ///
                                               26
                                                     ///
                                               27
                                               28
                                                                                                6
                                                                                                            STIPULATED PROTECTIVE ORDER
                                                                                                          Case No. 8:20-cv-02410 JVS (KESx)

                                                                                                                                       6
Case 8:20-cv-02410-JVS-KES Document 16 Filed 02/02/21 Page 7 of 8 Page ID #:227




                 February 1, 2021




                  February 2, 2021         Hon. Karen E. Scott




                                                                            7
     Case 8:20-cv-02410-JVS-KES Document 16 Filed 02/02/21 Page 8 of 8 Page ID #:228



Confidentiality Agreement


         BEING DULY SWORN, I hereby attest to the following:

         It is my understanding that confidential information will be provided to me pursuant to the terms
         and restrictions of the Protective Order entered in Jesus Elena Garcia v. Target Corporation, by
         the Central District Federal Court of Calfiornia Southern Division, (“Court”).

         1.       I have been given a copy of and have read the Protective Order and have had its meaning
         and effect explained to me by the attorneys providing me with such confidential information, and
         that I hereby agree to be bound by it.

         2.       I further agree that I shall not disclose such confidential information to others, except in
         accordance with the Protective Order,

         3.       It is my understanding that if I fail to abide by the terms of the Protective Order then I
         may be subject to sanctions imposed by the Court for such a failure.

         4.       I hereby consent to the jurisdiction of the Court for purposes of enforcing the Protective
         Order.




         Dated:          ________________________________________


         Signature:      ________________________________________


         Printed Name: ________________________________________




Form E                                   privileged and confidential attorney work product                       1 of 1


                                                                                                            8
